Citation Nr: 1760546	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  12-11 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to February 26, 2015, and in excess of 70 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to February 26, 2015.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

M. Hendricks, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1966 to August 1968, to include service in the Republic of Vietnam from August 1967 to August 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in October 2017.  

During the pendency of the appeal, in a June 2015 rating decision, the AOJ granted the Veteran entitlement to a TDIU, effective February 26, 2015.  However, as a TDIU claim is considered part and parcel of the Veteran's claim for an increased evaluation for his PTSD, the Board has taken jurisdiction over a claim for TDIU prior to February 26, 2015.  



FINDINGS OF FACT

1.  Throughout the appeal period, the symptoms associated with the Veteran's PTSD resulted in no more than occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

2.  For the period from March 9, 2010 to February 25, 2015, the Veteran meets the schedular requirements for a TDIU under 38 C.F.R. § 4.16 (a).

3.  For the period from March 9, 2010 to February 25, 2015, the Veteran's service-connected disabilities precluded substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for establishing a 70 percent evaluation, but no higher, throughout the appeal period for the Veteran's PTSD have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2017).

2.  For the period of March 9, 2010 to February 25, 2015, the criteria for a TDIU have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.1, 4.2, 4.3, 4.15, 4.16 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. 
§ 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2017); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2017); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2017); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2017).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran was initially awarded service connection for PTSD from March 
9, 2010.  The Veteran's PTSD has been evaluated as 30 percent disabling for the period prior to February 26, 2015, and 70 percent disabling thereafter.  Those evaluations are assigned under Diagnostic Code 9411.

Under Diagnostic Code 9411, which is governed by a General Rating Formula for Mental Disorders, a 10 percent evaluation is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders, Diagnostic Code 9411 (2017).

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).  See Id.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  See Id.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  See Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See Id.

The Board is mindful that the lists of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other hand, if the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  The United States Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

One factor for consideration in evaluating mental disorders is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)). A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

During his October 2017 Board hearing, the Veteran testified his PTSD symptoms included anxiety, frustration, an inability to focus and concentrate, obsessive rituals, and being uncomfortable in crowds.  

Turning to the clinical evidence, the Veteran underwent a private psychological examination in March 2010.  The examiner noted the Veteran was neat and clean in his appearance, and was cooperative throughout the interview.  On examination, the examiner noted there were no indications of an underlying psychotic process, and the Veteran's capacity for common sense and sound judgment was adequately developed and retained.  However, he also noted chronic symptoms of excessive worry, self-blame, intrusive thoughts, exaggerated startle response patterns, and hypersensitivity.  Additionally, the examiner noted test results indicated serious impairment in terms of concentration and memory, insomnia, anxiety, feelings of hopelessness, and a history of excessive anger and impaired interpersonal relationships.  Further, the examiner stated the Veteran experienced frequent obsessive patterns that lead to thought blocking and feelings of hopelessness.  Following the examination, the examiner diagnosed the Veteran with chronic, severe PTSD, and an obsessive-compulsive personality disorder.  

The Veteran underwent a VA psychiatric examination in February 2011.  The Veteran reported he had intrusive thoughts and flashbacks that still plagued him and caused sleep disturbance.  Additionally, he reported some social isolation, occasional acute panic attacks, anxiety, and depression.  On examination, the examiner noted the Veteran denied any suicidal or homicidal thoughts, and noted the Veteran had no history of suicide attempts or episodes of violence.  The examiner noted the Veteran had no hallucinations or delusions, and there was no evidence of a thought disorder.  Following the examination, the examiner diagnosed the Veteran with PTSD, secondary to Vietnam war experiences.  

In May 2011, the Veteran's private psychologist stated that the Veteran has been suffering from PTSD, with fluctuating states of anxiety and depression, for at least five years.  Additionally, he noted the Veteran had a serious impairment in terms of concentration and memory, his ability to stay focused has been poor, and he is easily distracted.  He opined that the Veteran's chronic and severe PTSD rendered the Veteran occupationally dysfunctional in terms of gainful employment.

In June 2012, the Veteran's private psychologist submitted a clinical update regarding the Veteran's psychiatric symptoms.  He again noted the Veteran's PTSD caused serious impairment in terms of concentration and memory, that the Veteran's ability to stay focused was poor, that he was easily distracted, and that his PTSD rendered him unable to sustain gainful employment.  

In November 2012, the Veteran's private psychologist submitted a second clinical update regarding the Veteran's psychiatric symptoms.  He stated that the Veteran had some regression of his PTSD symptoms, to include an increase of irritability, a low level of frustration tolerance, and an increase in social reclusiveness.  He opined that based on his twenty years of clinical work with veterans who suffer from PTSD, and his review of the Veteran's records, his PTSD was more likely than not severe enough to render it impossible for the Veteran to be gainfully employed, and has negative affected his functional capacity in daily living.  

Additionally, in November 2012, the Veteran's friend, J.R. submitted a statement regarding her observations of the Veteran's psychiatric symptoms.  She stated the Veteran has clear issues with memory and concentration, and with his ability to follow directions and complete tasks.  Additionally, she indicated she witnessed the Veteran have obsessive rituals, and that he is sad, stressed, and anxious.  Further, she stated the Veteran has no friends, loses control and raises his voice, is hypervigilant, and lost his job due to anxiety and difficulty focusing on tasks.
	
In December 2012, the Veteran's private internist, Dr. J.A.M., stated that he had been treating the Veteran since 1986, and based on his observations, the Veteran had silently endured the negative effects of PTSD in his employment, social life, and daily living for years.  He stated the Veteran's PTSD makes him unemployable, and negatively affects all aspects of his life.  He noted the Veteran had difficulty concentrating, could not focus on significant work skills, and has sleep disturbances, nightmares, and daily fatigue.  

In December 2013, VA treatment records showed the Veteran reported two to three outbursts a week, and complained of difficulty concentrating and focusing on questions.  

The Veteran's private psychologist submitted a third clinical update in May 2014.  He noted the Veteran's psychiatric symptoms remained the same, and he still had difficulty dealing with frustration and irritability, impairment in his concentration and memory, social isolation, emotional withdrawal, and insomnia.  

In May 2014, the Veteran's spouse submitted a statement regarding her observations of the Veteran's psychiatric symptoms.  She stated the Veteran lost his job as a graphic designer due to his anxiety, becoming argumentative with coworkers, and his difficulty concentrating.  She stated the Veteran's symptoms included anxiety, stress, isolation, poor concentration, confusion, hypervigilance, depression, inability to complete chores, frustration, and anger.  

The Veteran underwent a second VA psychiatric examination in February 2015.  The Veteran reported a good relationship with his son and wife, but that he had few friends.  He reported difficulty around people, focusing and completing tasks, and interacting in a manner that is not marked by anxiety and irritability.  On examination, the examiner noted the Veteran was clean, neatly groomed, and appropriately dressed.  His psychomotor activity was nervous, and his speech was spontaneous and coherent.  The examiner noted the Veteran was cooperative, had an appropriate affect, his mood was anxious, hopeless, and dysphoric, and he had some attention disturbance.  He noted the Veteran's memory was normal, but his thought process was racing with an overabundance of ideas, and his thought content contained ruminations.  However, the examiner also noted the Veteran had no delusions or hallucinations, and his judgment and insight were normal.  Further, the examiner noted the Veteran reported inappropriate and obsessive behaviors, to include getting mad and double checking his door on his house or car.  The examiner noted the Veteran did not have panic attacks, or homicidal thoughts, but noted suicidal thoughts were present at least twice a month.  Lastly, he noted the Veteran had no episodes of violence, and that he was able to maintain minimum personal hygiene.  The examiner stated the Veteran's symptoms included depressed mood, anxiety, chronic sleep impairment, impairment of short and long-term memory, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work like setting, inability to establish and maintain effective relationships, and suicidal ideation.  The examiner opined the Veteran's PTSD caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  

In September 2015, the Veteran reported increased memory loss over the past year.  Thus, in December 2015, the Veteran underwent a neuropsychological evaluation.  He reported his PTSD symptoms included experiencing nightmares on a weekly basis, flashbacks four to five times a week, an accentuated startle response, high anxiety, being uncomfortable in crowds, depression, and difficulty sleeping.  He denied any suicidal ideation or intent.  Additionally, he reported his appetite was good, and that he walked a couple of miles daily and swam often in his lake for exercise.  Following the evaluation, the physician found that the Veteran had a mildly impaired cognitive profile, marked by mildly impaired attention and new learning performance.  Further, he found that the Veteran's executive functions, primary language skills, and primary spatial skills were not impaired.  

In February 2016, the Veteran denied any sustained periods of depression, but reported he continued to experience flashbacks, nightmares, hypervigilance, excessive worry, overthinking, and anxiety.  He denied any obsessive-compulsive symptoms, spontaneous panic attacks, or any history of mania or hypomania.  The Veteran's psychiatric examination was normal.  In June 2016, the Veteran's psychomotor activity, speech, thought process, and judgment were all normal, and he denied any hallucinations or delusion.  In October 2016, the Veteran reported his medication was significantly helpful with his anxiety, he went on a trip, and he had struck up some friendships.  The physician noted the Veteran's anxiety symptoms had improved.  In November 2016, the Veteran reported a lack of energy, not enjoying things, sadness, inability to make decisions, lacking in confidence, intrusive thoughts, vivid flashbacks, feeling tense, inability to concentrate, nightmares, feelings of guilt, anxiety, anger, rage, and stress.  

The Veteran's private psychologist submitted a fourth clinical update in October 2017.  She stated the Veteran had the following PTSD symptoms: anger, hostility, irritability, anxiety, nervousness, impairment in attention and concentration, depression, fatigue, difficulty forming friendships, interpersonal conflicts, impulsiveness, outburst, judgment problems, memory problems, mood swings, obsessive compulsive traits, panic and anxiety attacks, stress, thought disorganization, and isolation.  She opined that the Veteran's symptoms created a serious impairment, and have rendered him occupationally dysfunctional in terms of gainful employment  

Based on the foregoing evidence, the Board finds that a 70 percent evaluation, but not higher, is warranted throughout the appeal period.  

The Board notes that currently, the basis of the award of 70 percent is the February 2015 VA examination; however, in review of the noted symptoms in that examination and the evidence of record prior to that time, particularly the Veteran's private psychologist's reports in March 2010, May 2011, June 2012, November 2012, December 2012, May 2014 and October 2017, the Board cannot find any discernable difference in symptomatology described during those periods of time.  Specifically, the Veteran was reporting a depressed mood, anxiety, chronic sleep impairment, impairment of short and long-term memory, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work like setting, and an inability to establish and maintain effective relationships prior to the February 2015 VA examination.  See Tatum v. Shinseki, 24 Vet. App. 139, 145 (2010) (holding that "it is the information in a medical opinion, and not the date the medical opinion was provided that is relevant when assigning an effective date").

However, a 100 percent evaluation is not warranted at any point during the appeal, as the evidence does not show that the Veteran's PTSD manifested in total occupational and social impairment at any point during the appeal period.  While the Veteran did report impairment in concentration and memory, the evidence does not show that the Veteran had symptoms as severe as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, an inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.  The Veteran was also fully oriented and appropriately groomed at all medical appointments during the appeal period.

Thus, the Board must find that an evaluation higher than 70 percent is not warranted for the Veteran's PTSD.  Accordingly, the Board finds that a 70 percent evaluation, but no higher, for the Veteran's PTSD is warranted throughout the entire appeal period.  See 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.  

Turning to the TDIU claim, VA will grant entitlement to TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from securing and following "substantially gainful employment" consistent with his education and experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).  In this case, the Veteran meets the schedular requirements under 38 C.F.R. § 4.16(a), as the Board has granted the Veteran a 70 percent evaluation for his PTSD for the period beginning March 9, 2010.  

The evidence indicated the Veteran was not working during the period from March 29, 2010 to February 25, 2015; the Veteran's last reported full-time employment was as a graphic designer in 2003.  As discussed above, in February 2015, the VA examiner opined that the Veteran's PTSD caused occupational and social impairment with deficiencies in most areas, to include an inability to adapt to stressful circumstances, an inability to establish and maintain effective relationships, and impaired attention and concentration.  TDIU was granted as of February 26, 2015.  The Board finds that with these same limitations, the Veteran could not secure or follow a substantially gainful occupation for the period from March 9, 2010 to February 25, 2015.  Consequently, after resolving any reasonable doubt in favor of the Veteran, the Board awards TDIU for the period from March 
9, 2010 to February 25, 2015, as March 9, 2010 is the date on which the Veteran is schedularly entitled to TDIU in this case.  


In so reaching the above conclusions, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C. § 5107 (b) (West 2014); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

A 70 percent evaluation, but no higher, throughout the appeal period for the Veteran's PTSD is granted.

Entitlement to TDIU for the period from March 9, 2010 to February 25, 2015 is granted.




____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


